DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9, 12, 18, 22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nideborn et al. (US 2003/0198995).
Regarding claims 1, 9, and 25, Nideborn discloses an unused container  and a process of making thereof comprising a container wall comprising an inner surface of the unused container, concentrated to the first surface of the first layer in the material ([0068], emphasis added), thereby reads upon the claimed wherein the concentration of the antioxidant differs through a cross-section of the coating layer (first layer) in an unused container.  
Further, the recitation in the claims that the container is “for a consumable good” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Musher disclose product as presently claimed, it is clear that the product of Musher would be capable of performing the intended use, i.e. for a consumable good presently claimed as required in the above cited portion of the MPEP.  Nonetheless, Nideborn discloses that it is for a consumable good as claimed [0016].

Regarding claims 5 and 18, Nideborn discloses the concentration as claimed [0030-0032].
Regarding claims 6 and 22, Nideborn discloses the material as claimed [0014].

Regarding claims 26, 28, and 30, Nideborn discloses that antioxidant is concentrated at the surface of the first layer, wherein the surface is faced to the consumable good, thereby inherently would read upon having a concentration of the antioxidant in the coating is higher than in sections of the coating layer or first layer further distanced from the surface of the coating or first layer.

Claims 7, 10-11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nideborn et al. (US 2003/0198995) as applied to claims 1 and 9 in view of Gibanel et al. (US 2016/0376446).
Nideborn discloses a coating layer as claimed comprising antioxidant, however, fails to disclose the thickness of the coating layer and further comprises an uncured coating layer with antioxidant that is later cured before or after the container is formed.  
Gibanel discloses a plurality of coating layer comprising antioxidants [0133] with the thickness as claimed [0229], wherein each coating layer is cured [0229].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nideborn’s coating layer with the thickness as claimed as well as additional coating layer with the material and process as claimed, since Gibanel discloses that this is a suitable thickness and process for a container used in consumable goods [0009].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nideborn et al. (US 2003/0198995) in view of Musher (US 2,233,141).
	Regarding claim 8, Nideborn discloses at least one additional coating layer is present between the coating layer comprising the antioxidant and a container wall of the container [0039], wherein the container can comprise of polymer, however, fails to explicitly disclose that the container comprises a metal as presently claimed.
	Musher discloses a container comprising an antioxidant inner coating layer, wherein the container is metal (All Figs and pg. 3, col. 2, line 75).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nideborn’s container to be of metal, since Musher discloses that that antioxidant can be applied to any type of container (pg. 3, col. 2, line 70 – pg. 4, col. 1, line 12).

Response to Arguments
  Applicant's arguments filed 11/5/20 have been fully considered and Soto-Valdez has been withdrawn in light of applicant’s newly amended claims as the diffusion rate and migration of the antioxidant is due to a simulant being present, however, Nideborn still applies in the newly amended claims.
Applicant argues that Nideborn fails to disclose the newly amended claim limitation wherein it recites the concentration of the antioxidant differs through a cross-section of the coating layer in said unused container.  The examiner respectfully disagrees.  Nideborn explicitly disclose that vitamin E have been concentrated to the first surface of the first layer or coating 

Allowable Subject Matter
Claims 27, 29, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Nideborn fails to teach, suggest, or otherwise render obvious a container comprising a coating layer, wherein, the concentration of the antioxidant at or close to the surface of the coating layer facing the consumable good is lower than in sections of the coating layer further distance from the surface of the coating layer without consumable goods, food, or any other simulant being present.  

Pertinent Prior Art of Record
López de Dicastillo et al. (Enhancing the Release of the Antioxidant Tocopherol from Polypropylene Films by Incorporating the Natural Plasticizers Lecithin, Olive Oil, or Sunflower Oil)
Zhu et al. (Release property and antioxidant effectiveness of tocopherol-incorporated LDPE/PP blend films)
López de Dicastillo and Zhu et al discloses a coating for an antioxidant packaging comprising an antioxidant, tocopherol, being diffused within the coating.  It is known in the art that rate of diffusion is directly proportional to the concentration gradient.  However, the release rate of the antioxidant, migration, and diffusion is determined both by the type of package, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785      

/Holly Rickman/Primary Examiner, Art Unit 1785